[This was an indictment against] Samuel J. Holley, a prominent politician, grain merchant, and collector of customs for the district of Buffalo, from April 9, 1869, to March 27, 1870, who had been indicted at the last January term of the United States district court, under an act of congress approved August 6. 1846, section 16, for embezzling $3S7.S2 from the government while collector of the port. Through political influence the case was not called at the March or May term. At the June term the district-attorney obtained a new indictment, upon which Holley was arraigned on Monday and pleaded not guilty.
The government examined about ten witnesses, and offered as testimony a certified transcript from the treasury records to show the amount of money alleged to have been embezzled had not been received from the collector at the treasury department. The defence was that the money alleged to be embezzled was not public money, and that the money, which was fees, did not belong to the government and that the government did not require a return to be made of fees. The cashier in the custom-house under Holley testified that he had charge of all moneys received and disbursed, and that Collector Holley never received any money but his salary, which was paid in treasury warrants. At four o'clock the case was given to the jury. After being out nearly half an hour they returned with a verdict of guilty, Sentence was postponed.